Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Grant Steyer on 5/4/2022.

The application has been amended as follows: 

Claim 1 (Currently Amended): A hair brushing device comprising: 
a housing having an internal space therein; and 
a brush face comprising a first plurality of bristles extending from a first brush surface and a second plurality of bristles extending from a second brush surface;
wherein the first plurality of bristles or the second plurality of bristles has multiple lengths of bristles;
wherein, the brush face is releasably mounted to the housing; 
wherein, when the brush face is mounted upon the housing, the first plurality of bristles are received within the internal space of the housing and the brush face is reversible on the housing to allow the second plurality of bristles to face outwards from the housing; 
wherein the brush face is configured to be reversible by completely removing the face from the housing and rotating the brush face so that the surface with the first plurality of bristles within the internal space then faces outwards from the housing; 
wherein the housing in a plane parallel to the first surface of a mounted brush face has a length greater or width greater than a greatest depth of the housing perpendicular to the first surface; 
wherein a mechanism for securing the brush face into a [[the]] body portion of the housing is provided, wherein the mechanism comprises at least one protrusion on an outer perimeter of the brush face which can be received into corresponding depressions on an internal edge of the body portion; 
wherein a tab is located on at least one edge of the brush face with the tab extended beyond the outer perimeter of the brush face so that, when attached to the housing, the tab overhangs the housing; and 
wherein the multiple lengths comprise one or more rows of mid-length bristles, one or more rows of relatively short bristles compared to the mid-length bristles, and one and one or more rows of relatively long bristles compared to the mid-length bristles.
Claims 19 and 21: (Cancelled)
Claim 23 (Currently Amended): The hair brush of claim 1, wherein the housing in the plane parallel to the first surface of [[a]] the mounted brush face has [[a]] the length greater and the width greater than [[a]] the greatest depth of the housing perpendicular to the first surface.

ALLOWANCE
Claims 1, 4, 11, 13-18, 20, 22-23, and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record  Jossem (US2012/0198642), is generally consistent with the claim limitations as described in a previous Office Action.  Jossem discloses a basting brush with opposite facing first and second brush faces and a tab located on the brush face that extends past the housing.  Jossem fails to disclose the first or second plurality of bristles being different lengths.  The previously relied on references which discuss different sized rows would not be an obvious modification since the base function of Jossem is basting and not scrubbing.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Claims 4, 11, 13-18, 20, 22-23, and 26-27  are allowed as being dependent from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/            Examiner, Art Unit 3723                                                                                                                                                                                            
/LAURA C GUIDOTTI/            Primary Examiner, Art Unit 3723